Citation Nr: 1618598	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  05-30 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 3, 2009, and in excess of 30 percent from November 3, 2009 for service-connected peripheral neuropathy of the right (major) upper extremity.

2.  Entitlement to an initial rating in excess of 10 percent prior to November 3, 2009, and in excess of 20 percent from November 3, 2009 for service-connected peripheral neuropathy of the left (minor) upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

These claims were previously before the Board in January 2008, July 2011, and August 2012.  The Board finds there has been substantial compliance with the remand directives of the August 2012 Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's peripheral neuropathy of the right upper extremity is manifested by moderate incomplete paralysis of the ulnar nerve.

2.  Throughout the appeal, the Veteran's peripheral neuropathy of the left upper extremity is manifested by moderate incomplete paralysis of the ulnar nerve.

3.  It is factually ascertainable that the combined effects of the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation since September 14, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, prior to November 3, 2009 for peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

2.  The criteria for an initial rating in excess of 30 percent on and after November 3, 2009, for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

3.  The criteria for an initial rating of 20 percent, but no higher, prior to November 3, 2009 for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

4.  The criteria for an initial rating in excess of 20 percent on and after November 3, 2009, for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

5.  The criteria for the grant of TDIU from September 14, 2011, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 004 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided with VA medical examinations in July 2004, May 2005, November 2009, September 2011, and October 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Laws and Regulations 

Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2015).  

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e. not combined) before proceedings with further combinations, or converting to degree of disability.  38 U.S.C.A. § 4.26 (2015).

Under Diagnostic Code 8516, incomplete paralysis, a 10 percent rating is assigned for a "mild" disability of either extremity.  A 30 percent rating is assigned for a "moderate" disability afflicting the major extremity, and 20 percent for the minor extremity.  A 40 percent rating is assigned for a "severe" disability afflicting the major extremity, and a 30 percent rating for the minor extremity.

Complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened is rated at 60 percent for the major extremity and 50 percent for the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2015).  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2015).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

The words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

TDIU

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following, among others, will be considered as one disability: (1) Disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. § 4.16(a) (2015).
Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

III. Facts

Peripheral Neuropathy

In a July 2004 VA examination report, the VA examiner noted that the Veteran's peripheral nerves of the upper extremities were intact, that the Veteran had two point discrimination, both sharp and dull, and proprioception and graphesia were all normal bilaterally of hands and fingers.  He had full active range of motion in his shoulders, elbows, wrists, and fingers without pain and in normal limits for his age.  Furthermore, he had no weakness with resistance throughout the range of motion in his shoulders, elbows, wrists, hands, and fingers.  However, the Veteran reported that his fingers and hands felt like they were freezing and that there was decreased grip strength as well as wrist strength with an overall sense of light touch in his fingers and hands diminished.

The May 2005 VA examination report determined that the Veteran's peripheral neuropathy was related to his diabetes mellitus, type II.  The November 2009 VA examination report noted the Veteran had a burning sensation in his hands and feet.  He had decreased light touch and decreased pain sensation in his left and right upper extremities. 

In the September 2011 VA examination report, the Veteran reported that he had less feeling in his hands than in his feet, that he was unable to do fine work with his hands, but was able to write and use a computer, but unable to feel temperatures.  His grip strength was 4/5 in both hands, and his pinch strength was 4/5 in both hands as well.  He had decreased sensation in his left and right outer forearm, and in his hands and fingers.  The examiner also noted mild incomplete paralysis in the ulnar nerve.

In the October 2014 VA examination report, the Veteran had mild intermittent pain in his left and right upper extremities and mild paresthesias and/or dysesthesias in his right and left upper extremities along with mild numbness.  The Veteran's light touch was decreased in his left and right inner/outer forearm and was also decreased in his hands and fingers.  The examiner detailed that there was moderate incomplete paralysis in the left and right radial nerve, but noted the ulnar nerve as normal.  When prompted to ascertain when the Veteran's increased impairment in fine motor control first manifested, the examiner stated there was only a report of weakness in the September 2011 VA examination.  With regard to when an increase in pain was first noted, the examiner noted that a November 2009 EMG noted worsening from the Veteran's original 2002 EMG.  The examiner also noted that the reports of pain by the Veteran were "variable."  When responding to whether the pain and neuropathy increased prior to November 2009, the examiner "[r]eview of the records note attempts to treat his symptoms but overall were stable" and that notes up until the VA examination and EMG in 2009 showed no indication of overall worsening.

With regard to VA treatment notes, the Veteran's hand grips were strong bilaterally in April and May of 2004.  The pain in his hands and fingertips seemed worse during times of cold in June 2004.  Also in June of 2004, the Veteran complained of pain that extended from his fingertips up to his mid forearm.  He complained of pain in his arms and hands of constant intensity with a dull ache and pain on a 5 out of 10 scale in February 2005.  The pain was reported 7 out of 10 in both arms and hands in April 2005, again with a dull ache of continuous frequency.  

With regard to the Veteran's complaints in lay statements, the Veteran reported he had pain in his hands so much that he could not drive, and that his hands felt very cold.  See April 2004 VA treatment note.  The Veteran first reported that he felt his condition had worsened in May 2004.  See May 2004 statement.  In November 2004, the Veteran stated that the pain he felt in his feet and hands had now extended up into his shoulders and was so intense that he had trouble working.  In April 2005 he described the pain in his hands and arms as severe.  

TDIU

The Board notes that entitlement to a TDIU was denied in a January 2008 rating decision.  However, in the August 2012 Board Decision, the Board acknowledged an inferred claim for TDIU in light of the Veteran's award of Social Security Administration benefits.  

The Veteran's service-connected disabilities were diabetes mellitus, type II (rated as 20 percent May, 13, 2001); peripheral neuropathy of the left foot (rated as 10 percent from May 13, 2001 and 20 percent from November 3, 2009); peripheral neuropathy of the right foot (rated at 10 percent from May 13, 2001 and 20 percent from November 3, 2009); peripheral neuropathy of the upper right extremity (rated as 30 percent from May 27, 2004 as discussed below); and peripheral neuropathy of the upper left extremity (rated as 20 percent from May 27, 2004 as discussed below).  For the purposes of a TDIU claim, the Veteran's peripheral neuropathy of the left and right upper extremities is considered one disability, and the Veteran's peripheral neuropathy of the lower extremities is considered one disability as well, because they affect both extremities.  See 38 C.F.R. § 4.16(a)(1) (2015).  Applying the bilateral factor to the Veteran's peripheral neuropathies, and combining them with the Veteran's rating for diabetes, the schedular criteria for TDIU have been met since May 2004.


IV. Analysis

Peripheral Neuropathy

The Board finds that the Veteran's peripheral neuropathy of the left and right upper extremities most closely approximates moderate incomplete paralysis for the entirety of the appeal period.  It thus warrants a rating of 30 percent for the right upper extremity, and a rating of 20 percent for the left upper extremity, but no higher, respectively.  This is so due to the Veteran's consistent reports of feelings of freezing numbness in his hands dating as far back as his July 2004 VA examination.  Similarly, the Veteran reported decreased grip strength and decreased sensation of light touch in his hands at that time as well.  His own subjective reports of his symptoms, which he is competent to describe, note pain in his hands such that he could not drive.  See April 2004 statement.  He similarly described intense pain in his hands extending to his shoulders in November 2004.  The burning sensation and decreased sensation of light touch and pain were simply noted again in the November 2009 VA examination report and in subsequent examinations.

A rating in excess of 30 percent for the right upper extremity and 20 percent for the left upper extremity, however, is not shown.  The evidence of record does not show severe incomplete paralysis in either extremity.  Although the Veteran first reported the inability to do fine work with his hands in the September 2011 VA examination report, the VA examiner still at this time described the ulnar nerve impairment as mild.  Additionally, the October 2014 VA examination merely continued the Veteran's reports of numbness in his upper extremities and decreased sensation of light touch.  At no time during the appeal period has complete paralysis of the ulnar nerve, or "griffin claw" been shown.  Thus, a rating of 30 percent, but no higher, for peripheral neuropathy of the right upper extremity is warranted for the entirety of the appeal period.

Extraschedular Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's peripheral neuropathy of the upper extremities has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The Veteran's service-connected peripheral neuropathy was evaluated as a disease of the peripheral nerves pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8516 (2015).  The criteria specifically contemplate the level of impairment caused by this disability.  The objective symptoms of his disability are accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

TDIU

As noted above, the Veteran has met the schedular criteria for TDIU since May 2004.  Nonetheless, it must still be shown that the Veteran is unable to obtain substantially gainful employment as a result of his service-connected disabilities.  The evidence reflects that the Veteran had to quit his employment in June 2005 due to his peripheral neuropathy.  See October 2005 letter from Dr. Osborn.  

Records from the Social Security Administration reveal that the Veteran was determined disabled for the purpose of SSA benefits as of May 2005.  A Social Security examiner also opined that the Veteran would not be able to stand more than 2 hours in an eight hour work day.  His exertional limitations were that he could frequently lift and carry ten pounds and sit about six hours in an 8-hour workday.  These records also indicate that the Veteran had "13 grades of education."

The Veteran's VA examinations reveal a range of functional impacts from his peripheral neuropathy.  The May 2005 VA examination report notes that the Veteran had pain and numbness in his feet and toes.  The November 2009 VA examination report details severe burning sensation in his hands and feet.  This report also noted that the Veteran's usual occupation was a high impact labor job in a warehouse where the Veteran was responsible for lifting heavy objects and had to stand on his feet for long periods.  The examiner opined that with training, the Veteran may be able to perform low impact jobs.  The September 2011 VA examination report highlights that the Veteran was unable to do fine work with his hands, but was able to write and use a computer.  The Veteran however got numbness from holding anything for a period of time and was unable to feel temperature.  He had a burning sensation in his feet all the time, could only walk short distances due to pain in his feet, and was able to drive but only short distances due to hand pain.  Despite this, the examiner here opined that the Veteran should be able to do sedentary work.  In the October 2015 VA examination report, the examiner noted that the Veteran's neuropathy resulted in difficulty with fine motor movement, difficulty standing, walking, and climbing stairs and limited driving ability.

With regard to the Veteran's complaints in lay statements, the Veteran reported he had pain in his hands so much that he could not drive as early as April 2004.  In November 2004, the Veteran stated that the pain he felt in his feet and hands had extended up into his shoulders and was so intense that he had trouble working.  In April 2005 he described the pain in his hands and arms as severe.  Also in April 2005 the Veteran indicated that he would be discontinuing his current employment due to his neuropathy.  However, an October 2005 VA treatment note stated that the Veteran's pain was still present but tolerable.  Throughout 2009 the Veteran continued to report a continuous burning sensation in his hands and feet.  

Considering the evidence of record, and based on the facts found, the Board finds that it is factually ascertainable that the combined effects of the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation since September 14, 2011.  This is so because the VA examination conducted in September 2011 was the first instance where the Veteran was described as being unable to do fine work with his hands.  Although the examiner noted the Veteran could write and use a computer, the Veteran has had near constant complaints of continuous pain, cold sensation, and numbness in his hands.  Significantly, the Veteran reported that he was able only to drive short distances due to the pain in his hands.  While pain and numbness was noted prior to September 2011, it was not until the September 2011 VA examination that the loss of the ability to do fine work with his hands was noted.

In consideration of the evidence, the Board finds that the preponderance of the evidence is against the claim for TDIU prior to September 14, 2011; thus, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, a TDIU is not warranted prior to September 14, 2011.


ORDER

An initial rating of 30 percent, but no higher, prior to November 3, 2009 for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 30 percent on and after November 3, 2009, for peripheral neuropathy of the right upper extremity is denied.

An initial rating of 20 percent, but no higher, prior to November 3, 2009 for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 20 percent on and after November 3, 2009, for peripheral neuropathy of the left upper extremity is denied.

A TDIU is granted effective September 14, 2011, but no earlier, subject to laws and regulations governing the payment of monetary benefits.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


